UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2013 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2013 Annual Report to Shareholders DWS Ultra-Short Duration Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 37 Statement of Assets and Liabilities 39 Statement of Operations 41 Statement of Changes in Net Assets 42 Financial Highlights 47 Notes to Financial Statements 65 Report of Independent Registered Public Accounting Firm 66 Information About Your Fund's Expenses 67 Tax Information 68 Advisory Agreement Board Considerations and Fee Evaluation 73 Board Members and Officers 79 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond and loan investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Floating rate loans tend to be rated below-investment grade and may be more vulnerable to economic or business changes than issuers with investment-grade credit. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. DWS Ultra-Short Duration Fund produced a total return of 2.21% for the 12 months ended October 31, 2013. The fund's benchmark, the Barclays Corporate 1-Year Duration Index, produced a total return of 0.76% for the same period. About Spread Sectors Spread sectors are areas of the bond market that trade at a yield advantage, or spread, relative to U.S. Treasuries. These include more highly rated sectors such as investment-grade corporate bonds and mortgage-backed securities, as well as more speculative sectors including high-yield corporate bonds and emerging-markets debt. All of these sectors are to varying degrees sensitive to investors' tolerance of credit risk. Yield spreads offered in these areas typically narrow (and prices rise) as the economic outlook improves and investors become more confident that they will receive promised payments of principal and interest. Conversely, as the outlook weakens, spread sectors may underperform. As the fiscal period opened, the European debt crisis was beginning to recede to some degree as a concern for global markets. The U.S. Federal Reserve Board (the Fed) continued to provide support to the economy in the form of measures designed to produce extraordinarily low interest rates. U.S. fixed-income markets were focused primarily on the run-up to and aftermath of the presidential election, against a backdrop of wrangling over solutions to the country's budgetary dilemma. Markets seemed to anticipate a reasonable resolution and credit-sensitive sectors continued their trend of outperformance. This "search for yield" theme on the part of investors remained in place following the resolution at year-end of the U.S. "fiscal cliff" crisis. Positive sentiment for risk assets was further supported by continued improvement in key housing and employment measures. As 2013 progressed, the interest rate environment became a negative factor for bond prices overall, as U.S. Treasury rates moved higher on optimism over prospects for the economy. Speculation increased over the extent to which the Fed would continue to support interest rates at recent levels. The negative sentiment intensified in late June 2013 on comments from the Fed chairman to the effect that the economy may have stabilized sufficiently to allow for a tapering of long-term bond purchases under its quantitative easing program. In mid-September 2013, the Fed backed off of its earlier guidance, and suggested that the timing of its inevitable reduction in support for the bond market would continue to depend on overall conditions. The Fed cited the outlook for tight fiscal policy as a factor in its hesitancy to remove a source of support for the economy. Long rates eased in response, but still ended the fiscal period ending October 31, 2013 well above where they started. Yields on intermediate- and long-term U.S. Treasuries ended the period significantly higher, rising from historically low levels.Specifically, the two-year yield went from 0.30% to 0.33%, the five-year from 0.72% to 1.30%, the 10-year from 1.72% to 2.55%, the 20-year from 2.46% to 3.33% and the 30-year from 2.85% to 3.63%. For the 12 months ended October 31, 2013, credit spreads — the incremental yield offered by lower- quality vs. higher-quality fixed-income instruments — generally narrowed as investors sought incremental yield in a low-rate environment and reacted to the prospect of extended monetary policy in support for the economy. Positive and Negative Contributors to Performance In an environment of narrowing credit spreads, the fund's focus on credit-sensitive sectors helped relative performance. We held a significant position in investment-grade corporate issues throughout the year, rotating through industry sectors as relative valuation opportunities were presented. In addition, our holdings of below-investment-grade, out-of-benchmark sectors such as high-yield corporate bonds added to performance, as valuations were supported by investors seeking incremental yield. Another positive contributor was our decision to increase exposure during the year to emerging-markets bonds, an area we viewed as attractively valued and as providing a diversification benefit to the fund. The weakness in emerging-market bonds in 2013 was predominately felt in longer- maturity bonds issued by high-quality sovereign issuers that were particularly impacted by the rise in interest rates. The short-dated emerging-markets corporate credit bonds which we have focused on have performed in line with similarly rated developed-market credits. The fund also had exposure to securitized sectors including residential mortgage-backed (MBS), commercial mortgage-backed (CMBS), collateralized mortgage obligations (CMOs) and asset-backed securities (ABS). Within this group, performance was helped by the ABS and CMBS exposures, while the MBS sector lagged. Outlook and Positioning As of October 31, 2013, the bulk of the portfolio was allocated as follows: 36% to emerging-markets bonds; 27% to investment-grade corporate bonds; 15% to high-yield corporate bonds and leveraged loans; 13% total to commercial mortgage-backed securities (CMBS), agency and government-backed securities; residential mortgage-backed securities (MBS) and asset-backed securities (ABS); and 9% to cash. Throughout the period, we used derivative positions to keep the fund's overall duration between zero and 0.75, or less than a year. "As 2013 progressed, the interest rate environment became a negative factor for bond prices overall." We believe the market may be reading too much into the Fed's attempts to manage expectations when it comes to the duration and level of its bond purchases. A gradual reduction in support for the bond market is inevitable at some point. However, the Fed has indicated that it will weigh employment conditions heavily in determining policy. Given continued improvement in employment and below-target inflation, there would not appear to be any substantive reason for the Fed to initiate anything approaching a rapid reversal in policy. Given this view, we remain comfortable with our overall emphasis on earning the higher yields available in credit sectors. Nonetheless, given market jitters about the direction of the economy and Fed policy, we continue to expect that savvy security selection will be the key to price performance going forward. Corporate fundamentals remain strong, and the recent rate increases have resulted in more attractive yields and valuations. We are looking for opportunities to add to our emerging-markets exposure as valuation opportunities present themselves. As always, we continue to focus strongly on credit analysis, portfolio diversification and risk management, while seeking to maintain an attractive level of income for shareholders. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Portfolio Manager for Retail Fixed Income: New York. — BIS, University of Minnesota. Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, he spent four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, he served as an officer in the US Army from 1988 to 1991. — Head of US High Yield Bonds: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. — Joined Deutsche Asset & Wealth Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. — Head of US Loan Portfolio Management, High Yield Strategies: New York. — BA from State University of New York, Albany; MBA from Pace University. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Joined the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Corporate 1-Year Duration Index is an unmanaged index designed to measure the performance of the short-term U.S. corporate bond market. The index includes publicly issued U.S. dollar-denominated corporate issues that have a remaining maturity of 1 year or less, are rated investment grade (must be Baa3/BBB- or higher using the middle rating of Moody's Investors Service, Inc., Standard & Poor's and Fitch Ratings), and have $250 million or more of outstanding face value. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy government securities are purchased from the market, causing the price of the securities purchased to rise and the yield or interest rates on the securities purchased to fall. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Diversification neither assures a profit nor protects against loss. Mortgage-backed securities (MBS) are secured by mortgage debt. Commercial mortgage- backed securities (CMBS) are secured by loans on commercial properties. Asset-backed securities (ABS) are secured by loans, credit or receivables, exclusive of mortgage debt. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. Performance Summary October 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 2.21% 3.40% 2.45% Adjusted for the Maximum Sales Charge (max 2.75% load) -0.60% 2.83% 2.16% Barclays Corporate 1-Year Duration Index† 0.76% 2.48% 2.70% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 1.31% 2.62% 1.71% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -1.68% 2.44% 1.71% Barclays Corporate 1-Year Duration Index† 0.76% 2.48% 2.70% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 1.52% 2.65% 1.73% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 1.52% 2.65% 1.73% Barclays Corporate 1-Year Duration Index† 0.76% 2.48% 2.70% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges 2.41% 3.68% 2.59% Barclays Corporate 1-Year Duration Index† 0.76% 2.48% 2.70% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges 2.43% 3.66% 2.63% Barclays Corporate 1-Year Duration Index† 0.76% 2.48% 2.70% Prior to April 15, 2011 this fund was known as DWS Short Duration Fund. The Fund's investment objective also changed at this time. All returns prior to April 15, 2011 were achieved under the previous objective and strategy. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.03%, 1.86%, 1.81%, 0.89% and 0.80% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class S shares for the period prior to its inception on February 1, 2005 are derived from the historical performance of Institutional Class shares of DWS Ultra-Short Duration Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of the class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays Corporate 1-Year Duration Index is an unmanaged index designed to measure the performance of the short-term U.S. corporate bond market. The index includes publicly issued U.S. dollar-denominated corporate issues that have a remaining maturity of 1 year or less, are rated investment grade (must be Baa3/BBB- or higher using the middle rating of Moody's Investors Service, Inc., Standard & Poor's and Fitch Ratings), and have $250 million or more of outstanding face value. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/13 $ 10/31/12 $ Distribution Information as of 10/31/13 Income Dividends, Twelve Months $ October Income Dividend $ SEC 30-day Yield‡‡ % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended October 31, 2013, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 2.37% for Class S shares had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.40% for Class S shares had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Investment Portfolio as of October 31, 2013 Principal Amount ($)(a) Value ($) Corporate Bonds 54.6% Consumer Discretionary 5.9% Avis Budget Car Rental LLC, 4.875%, 11/15/2017 Carnival Corp., 1.875%, 12/15/2017 Columbus International, Inc., 144A, 11.5%, 11/20/2014 Daimler Finance North America LLC: 144A, 2.375%, 8/1/2018 6.5%, 11/15/2013 DIRECTV Holdings LLC: 1.75%, 1/15/2018 2.4%, 3/15/2017 DISH DBS Corp., 7.125%, 2/1/2016 Ford Motor Credit Co., LLC: 2.375%, 1/16/2018 3.984%, 6/15/2016 General Motors Co., 144A, 3.5%, 10/2/2018 General Motors Financial Co., Inc., 144A, 2.75%, 5/15/2016 Jarden Corp., 7.5%, 5/1/2017 L Brands, Inc., 6.9%, 7/15/2017 Lear Corp., 7.875%, 3/15/2018 Lennar Corp., 4.125%, 12/1/2018 NET Servicos de Comunicacao SA, 7.5%, 1/27/2020 News America, Inc., 7.6%, 10/11/2015 Nissan Motor Acceptance Corp., 144A, 1.8%, 3/15/2018 RCI Banque SA: 144A, 3.5%, 4/3/2018 144A, 4.6%, 4/12/2016 Suburban Propane Partners LP, 7.5%, 10/1/2018 Time Warner Cable, Inc., 5.85%, 5/1/2017 Viacom, Inc., 2.5%, 9/1/2018 Wyndham Worldwide Corp., 2.95%, 3/1/2017 Consumer Staples 1.4% ConAgra Foods, Inc., 2.1%, 3/15/2018 (b) Constellation Brands, Inc., 7.25%, 9/1/2016 Cott Beverages, Inc., 8.125%, 9/1/2018 JBS Finance II Ltd., 144A, 8.25%, 1/29/2018 Raizen Energy Finance Ltd., 144A, 7.0%, 2/1/2017 Safeway, Inc., 3.4%, 12/1/2016 Smithfield Foods, Inc., 7.75%, 7/1/2017 Wesfarmers Ltd., 144A, 1.874%, 3/20/2018 Energy 5.8% Afren PLC, 144A, 10.25%, 4/8/2019 Anadarko Petroleum Corp., 5.95%, 9/15/2016 Denbury Resources, Inc., 8.25%, 2/15/2020 DTEK Finance BV, 144A, 9.5%, 4/28/2015 El Paso LLC, 7.0%, 6/15/2017 KazMunayGas National Co. JSC, 144A, 9.125%, 7/2/2018 Kinder Morgan Energy Partners LP, 3.5%, 3/1/2016 Linn Energy LLC, 6.5%, 5/15/2019 Lukoil International Finance BV, 144A, 6.356%, 6/7/2017 ONEOK Partners LP, 3.2%, 9/15/2018 Pacific Rubiales Energy Corp., 144A, 7.25%, 12/12/2021 Petrobras Global Finance BV, 3.0%, 1/15/2019 Petroleos de Venezuela SA, Series 2015, 5.0%, 10/28/2015 Petroleos Mexicanos, 3.5%, 7/18/2018 Rosneft Finance SA, Series 6, 144A, 7.875%, 3/13/2018 Sibur Securities Ltd., 144A, 3.914%, 1/31/2018 Tesoro Corp., 4.25%, 10/1/2017 Transocean, Inc.: 2.5%, 10/15/2017 4.95%, 11/15/2015 Transportadora de Gas Internacional SA ESP, 144A, 5.7%, 3/20/2022 Whiting Petroleum Corp., 6.5%, 10/1/2018 Financials 24.5% Abbey National Treasury Services PLC, 3.05%, 8/23/2018 Akbank TAS, 144A, 3.875%, 10/24/2017 Alfa MTN Issuance Ltd., 8.0%, 3/18/2015 Ally Financial, Inc., 8.3%, 2/12/2015 American International Group, Inc., Series G, 5.85%, 1/16/2018 (b) American Tower Corp.: (REIT), 3.4%, 2/15/2019 (REIT), 4.625%, 4/1/2015 Atlantic Finance Ltd., 144A, 10.75%, 5/27/2014 Australia & New Zealand Banking Group Ltd., 144A, 1.0%, 10/6/2015 Banco Bradesco SA, 144A, 4.5%, 1/12/2017 (b) Banco de Bogota SA, 144A, 5.0%, 1/15/2017 (b) Banco del Estado de Chile: 144A, 2.0%, 11/9/2017 2.03%, 4/2/2015 Banco do Brasil SA, 3.875%, 1/23/2017 Banco do Nordeste do Brasil SA, 144A, 3.625%, 11/9/2015 Banco Santander Brasil SA: 144A, 4.625%, 2/13/2017 (b) 144A, 8.0%, 3/18/2016 BRL Bangkok Bank PCL, 144A, 3.3%, 10/3/2018 Bank of America Corp.: 2.6%, 1/15/2019 5.75%, 12/1/2017 Bank of India, 144A, 3.625%, 9/21/2018 Barclays Bank PLC, 144A, 2.5%, 9/21/2015 BBVA Banco Continental SA, 144A, 2.25%, 7/29/2016 BBVA Bancomer SA, 144A, 4.5%, 3/10/2016 BBVA U.S. Senior SAU, 4.664%, 10/9/2015 BNP Paribas SA: 2.375%, 9/14/2017 2.7%, 8/20/2018 Caixa Economica Federal: 144A, 2.375%, 11/6/2017 144A, 4.5%, 10/3/2018 Capital One Financial Corp., 3.15%, 7/15/2016 CIT Group, Inc., 144A, 5.5%, 2/15/2019 Citigroup, Inc.: 2.5%, 9/26/2018 2.65%, 3/2/2015 6.375%, 8/12/2014 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 1.7%, 3/19/2018 (b) Country Garden Holdings Co., Ltd., 144A, 11.125%, 2/23/2018 (b) Credit Agricole SA, 144A, 2.125%, 4/17/2018 (b) Development Bank of Kazakhstan JSC, 144A, 5.5%, 12/20/2015 E*TRADE Financial Corp., 6.0%, 11/15/2017 Export-Import Bank of Korea, 2.875%, 9/17/2018 General Electric Capital Corp., 5.0%, 5/15/2016 Grupo Aval Ltd., 144A, 5.25%, 2/1/2017 (b) Hospitality Properties Trust, (REIT), 7.875%, 8/15/2014 HSBC U.S.A., Inc., 2.625%, 9/24/2018 ICICI Bank Ltd., 144A, 4.75%, 11/25/2016 ING Bank NV, 144A, 2.0%, 9/25/2015 ING U.S., Inc., 2.9%, 2/15/2018 IntercontinentalExchange Group, Inc., 2.5%, 10/15/2018 Intesa Sanpaolo SpA: 3.875%, 1/16/2018 3.875%, 1/15/2019 (c) Jefferies Group LLC, 5.125%, 4/13/2018 Macquarie Bank Ltd., 144A, 3.45%, 7/27/2015 Merrill Lynch & Co., Inc., Series B, 5.3%, 9/30/2015 Morgan Stanley: 3.8%, 4/29/2016 5.45%, 1/9/2017 Murray Street Investment Trust I, 4.647%, 3/9/2017 National Agricultural Cooperative Federation, 144A, 4.25%, 1/28/2016 Nomura Holdings, Inc.: 2.0%, 9/13/2016 5.0%, 3/4/2015 ProLogis LP, (REIT), 2.75%, 2/15/2019 Prudential Financial, Inc., 6.2%, 1/15/2015 QBE Insurance Group Ltd., 144A, 2.4%, 5/1/2018 Royal Bank of Scotland PLC, 144A, 4.875%, 8/25/2014 Skandinaviska Enskilda Banken AB, 144A, 1.75%, 3/19/2018 SLM Corp., 3.875%, 9/10/2015 Societe Generale SA, 2.625%, 10/1/2018 Sumitomo Mitsui Banking Corp., 2.5%, 7/19/2018 Svenska Handelsbanken AB, 2.5%, 1/25/2019 Swedbank AB, 144A, 1.75%, 3/12/2018 Tanner Servicios Financieros SA, 144A, 4.375%, 3/13/2018 The Charles Schwab Corp., 2.2%, 7/25/2018 The Goldman Sachs Group, Inc., 6.0%, 5/1/2014 Turkiye Garanti Bankasi AS, 144A, 4.0%, 9/13/2017 (b) Turkiye Halk Bankasi AS, 144A, 4.875%, 7/19/2017 Turkiye Is Bankasi, 144A, 3.875%, 11/7/2017 Turkiye Vakiflar Bankasi Tao, 144A, 5.75%, 4/24/2017 UBS AG, 144A, 2.25%, 3/30/2017 Union Bank NA, 2.625%, 9/26/2018 Woori Bank Co., Ltd., 144A, 2.875%, 10/2/2018 Yapi ve Kredi Bankasi AS, 144A, 6.75%, 2/8/2017 Health Care 0.9% AbbVie, Inc., 1.75%, 11/6/2017 Actavis, Inc., 1.875%, 10/1/2017 Community Health Systems, Inc., 5.125%, 8/15/2018 Fresenius Medical Care U.S. Finance, Inc., 6.875%, 7/15/2017 Laboratory Corp. of America Holdings, 2.2%, 8/23/2017 Mallinckrodt International Finance SA, 144A, 3.5%, 4/15/2018 Valeant Pharmaceuticals International, 144A, 6.75%, 8/15/2018 Industrials 2.2% Aeropuertos Dominicanos Siglo XXI SA, 144A, 9.25%, 11/13/2019 (b) Andrade Gutierrez International SA, 144A, 4.0%, 4/30/2018 (b) BAE Systems Holdings, Inc., 144A, 4.95%, 6/1/2014 BE Aerospace, Inc., 6.875%, 10/1/2020 Bombardier, Inc.: 144A, 4.25%, 1/15/2016 144A, 7.5%, 3/15/2018 CNH Capital LLC, 144A, 3.25%, 2/1/2017 Huntington Ingalls Industries, Inc., 6.875%, 3/15/2018 Ingersoll-Rand Global Holding Co., Ltd., 144A, 2.875%, 1/15/2019 Penske Truck Leasing Co., LP, 144A, 2.875%, 7/17/2018 (b) Total System Services, Inc., 2.375%, 6/1/2018 TransDigm, Inc., 7.75%, 12/15/2018 United Rentals North America, Inc.: 5.75%, 7/15/2018 9.25%, 12/15/2019 Information Technology 1.9% Arrow Electronics, Inc., 3.0%, 3/1/2018 Fidelity National Information Services, Inc., 2.0%, 4/15/2018 Jabil Circuit, Inc., 7.75%, 7/15/2016 NXP BV, 144A, 3.5%, 9/15/2016 Seagate HDD Cayman, 144A, 3.75%, 11/15/2018 (c) STATS ChipPAC Ltd., 144A, 4.5%, 3/20/2018 (b) Tencent Holdings Ltd., 144A, 3.375%, 3/5/2018 Unisys Corp., 6.25%, 8/15/2017 Xerox Corp., 6.75%, 2/1/2017 Materials 6.0% Anglo American Capital PLC: 144A, 2.625%, 9/27/2017 (b) 144A, 9.375%, 4/8/2014 Ashland, Inc., 3.0%, 3/15/2016 (b) Barrick Gold Corp., 2.5%, 5/1/2018 (b) CF Industries, Inc., 6.875%, 5/1/2018 Clearwater Paper Corp., 7.125%, 11/1/2018 Evraz Group SA, 144A, 7.4%, 4/24/2017 FMG Resources (August 2006) Pty Ltd., 144A, 7.0%, 11/1/2015 (b) Freeport-McMoRan Copper & Gold, Inc., 2.375%, 3/15/2018 Glencore Funding LLC, 144A, 2.5%, 1/15/2019 Goldcorp, Inc., 2.125%, 3/15/2018 GTL Trade Finance, Inc., 144A, 7.25%, 10/20/2017 (b) Koppers, Inc., 7.875%, 12/1/2019 Metalloinvest Finance Ltd., 144A, 6.5%, 7/21/2016 (b) Metinvest BV, 144A, 10.25%, 5/20/2015 Novelis, Inc., 8.375%, 12/15/2017 Rio Tinto Finance (U.S.A.) PLC, 2.25%, 12/14/2018 Smurfit Kappa Acquisitions, 144A, 4.875%, 9/15/2018 Teck Resources Ltd., 3.0%, 3/1/2019 Vale Overseas Ltd., 5.625%, 9/15/2019 Vedanta Resources PLC, 144A, 6.0%, 1/31/2019 (b) Xstrata Finance Canada Ltd.: 144A, 2.7%, 10/25/2017 144A, 3.6%, 1/15/2017 Telecommunication Services 3.3% CC Holdings GS V LLC, 2.381%, 12/15/2017 CenturyLink, Inc., Series N, 6.0%, 4/1/2017 (b) Crown Castle Towers LLC, 144A, 3.214%, 8/15/2015 Digicel Ltd., 144A, 8.25%, 9/1/2017 Frontier Communications Corp., 8.125%, 10/1/2018 GTP Acquisition Partners I LLC, "C", 144A, 4.347%, 6/15/2016 Intelsat Jackson Holdings SA: 7.25%, 4/1/2019 8.5%, 11/1/2019 MetroPCS Wireless, Inc., 7.875%, 9/1/2018 Pacnet Ltd., 144A, 9.25%, 11/9/2015 Sprint Communications, Inc., 6.0%, 12/1/2016 Telecom Italia Capital SA, 6.175%, 6/18/2014 Telefonica Emisiones SAU: 3.192%, 4/27/2018 6.421%, 6/20/2016 Telesat Canada, 144A, 6.0%, 5/15/2017 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 Verizon Communications, Inc., 3.65%, 9/14/2018 VimpelCom Holdings BV, 144A, 6.255%, 3/1/2017 Windstream Corp., 7.875%, 11/1/2017 Utilities 2.7% Abu Dhabi National Energy Co., 144A, 6.165%, 10/25/2017 AES Corp., 7.75%, 10/15/2015 Ameren Corp., 8.875%, 5/15/2014 Dubai Electricity & Water Authority, 144A, 8.5%, 4/22/2015 FirstEnergy Corp., Series A, 2.75%, 3/15/2018 Iberdrola Finance Ireland Ltd., 144A, 3.8%, 9/11/2014 Korea Gas Corp., 144A, 2.25%, 7/25/2017 Korea Hydro & Nuclear Power Co., Ltd., 144A, 3.125%, 9/16/2015 Korea Western Power Co., Ltd., 144A, 3.125%, 5/10/2017 Majapahit Holding BV, 144A, 7.75%, 10/17/2016 PPL Capital Funding, Inc., 1.9%, 6/1/2018 Total Corporate Bonds (Cost $292,701,419) Mortgage-Backed Securities Pass-Throughs 0.7% Federal National Mortgage Association: 2.476%*, 9/1/2038 3.0%, with various maturities from 5/1/2027 until 6/1/2027 4.5%, 4/1/2023 Government National Mortgage Association: 6.5%, with various maturities from 8/20/2034 until 2/20/2039 7.0%, 6/20/2038 Total Mortgage-Backed Securities Pass-Throughs (Cost $3,655,983) Asset-Backed 2.6% Automobile Receivables 0.4% AmeriCredit Automobile Receivables Trust: "D", Series 2011-2, 4.0%, 5/8/2017 "D", Series 2011-1, 4.26%, 2/8/2017 Credit Card Receivables 0.8% Citi Holdings Liquidating Unrated Performing Assets, "A", Series 2013-VM, 144A, 3.326%, 8/15/2020 Citibank Omni Master Trust: "A17", Series 2009-A17, 144A, 4.9%, 11/15/2018 "A13", Series 2009-A13, 144A, 5.35%, 8/15/2018 Home Equity Loans 0.6% Home Loan Trust, "A7", Series 2001-HI4, 7.24%, 10/25/2026 JPMorgan Mortgage Acquisition Trust, "A2", Series 2007-CH4, 0.239%*, 12/25/2029 Merrill Lynch Mortgage Investors Trust, "A2C", Series 2005-HE2, 0.549%*, 9/25/2036 Park Place Securities, Inc., "M2", Series 2004-WHQ2, 1.124%*, 2/25/2035 PennyMac Loan Trust, "A", Series 2012-NPL1, 144A, 3.422%, 5/28/2052 Renaissance Home Equity Loan Trust: "AF3", Series 2005-2, 4.499%, 8/25/2035 "AF1", Series 2006-4, 5.545%, 1/25/2037 "AF2", Series 2006-3, 5.58%, 11/25/2036 "AF1", Series 2007-2, 5.893%, 6/25/2037 Residential Asset Securities Corp., "AI4", Series 2003-KS9, 4.53%, 8/25/2031 Southern Pacific Secured Assets Corp., "A8", Series 1998-2, 6.37%, 7/25/2029 Manufactured Housing Receivables 0.1% Green Tree Financial Corp., "A5", Series 1994-2, 8.3%, 5/15/2019 Mid-State Trust, "A", Series 4, 8.33%, 4/1/2030 Miscellaneous 0.7% Carrington Mortgage Loan Trust, "A1", Series 2007-RFC1, 0.229%*, 12/25/2036 GoldenTree Loan Opportunities III Ltd., "C", Series 2007-3A, 144A, 1.515%*, 5/1/2022 Total Asset-Backed (Cost $14,094,690) Commercial Mortgage-Backed Securities 4.9% Banc of America Commercial Mortgage Trust, "AM", Series 2006-3, 6.055%*, 7/10/2044 Banc of America Merrill Lynch Commercial Mortgage Securities Trust, "E", Series 2012-CLRN, 144A, 3.374%*, 8/15/2029 Bear Stearns Commercial Mortgage Securities: "A3", Series 2005-PWR7, 5.116%, 2/11/2041 "A4", Series 2005-PW10, 5.405%, 12/11/2040 Commercial Mortgage Trust: "A2", Series 2007-GG9, 5.381%, 3/10/2039 "AAB", Series 2007-GG9, 5.441%, 3/10/2039 Credit Suisse Commercial Mortgage Trust, "A1A", Series 2007-C1, 5.361%, 2/15/2040 Credit Suisse First Boston Mortgage Securities Corp.: "A6", Series 2004-C4, 4.691%, 10/15/2039 "A4", Series 2005-C1, 5.014%, 2/15/2038 Credit Suisse Mortgage Capital Certificates, "A1", Series 2007-TF2A , 144A, 0.354%*, 4/15/2022 Del Coronado Trust, "M", Series 2013-HDMZ, 144A, 5.174%*, 3/15/2018 GE Capital Commercial Mortgage Corp., "A4", Series 2004-C3, 5.189%, 7/10/2039 JPMorgan Chase Commercial Mortgage Securities Corp.: "A2", Series 2005-LDP1, 4.625%, 3/15/2046 "A4B", Series 2005-LDP3, 4.996%, 8/15/2042 "AM", Series 2005-LDP4, 4.999%, 10/15/2042 "A4", Series 2006-CB14, 5.481%, 12/12/2044 "AM", Series 2006-CB16, 5.593%, 5/12/2045 "A4", Series 2006-LDP7, 5.863%*, 4/15/2045 LB-UBS Commercial Mortgage Trust: "A4", Series 2005-C5, 4.954%, 9/15/2030 "AM", Series 2005-C5, 5.017%, 9/15/2040 "E", Series 2000-C5, 7.29%, 12/15/2032 Morgan Stanley Capital I Trust, "A4B", Series 2005-IQ10, 5.284%, 9/15/2042 Morgan Stanley Re-REMIC Trust, "A4B", Series 2010-GG10, 144A, 5.799%*, 8/15/2045 Prudential Commercial Mortgage Trust, "E", Series 2003-PWR1,144A, 5.259%*, 2/11/2036 SMA Issuer I LLC, "A", Series 2012-LV1, 144A, 3.5%, 8/20/2025 Wachovia Bank Commercial Mortgage Trust: "B", Series 2005-C17, 5.287%, 3/15/2042 "A4", Series 2005-C22, 5.289%*, 12/15/2044 Total Commercial Mortgage-Backed Securities (Cost $26,529,987) Collateralized Mortgage Obligations 2.2% Banc of America Funding Corp., "1A1", Series 2008-R2, 144A, 6.0%, 9/25/2037 Citicorp Mortgage Securities, Inc., "3A1", Series 2005-4, 5.0%, 7/25/2035 Citigroup Commercial Mortgage Trust, "D", Series 2013-SMP, 3.008%, 1/12/2030 Countrywide Alternative Loan Trust, "A4", Series 2002-11, 6.25%, 10/25/2032 Countrywide Home Loan Mortgage Pass Through Trust, "5A1", Series 2005-HY10, 5.129%*, 2/20/2036 Credit Suisse Mortgage Capital Certificates, "A1", Series 2011-7R, 144A, 1.429%*, 8/28/2047 FDIC Structured Sale Guaranteed Notes, "1A", Series 2010-S1, 144A, 0.718%*, 2/25/2048 Federal Home Loan Mortgage Corp.: "AI", Series 3953, Interest Only, 3.0%, 2/15/2025 "IA", Series 3800, Interest Only, 3.5%, 12/15/2022 "CI", Series 3880, Interest Only, 3.5%, 1/15/2025 "MI", Series 3826, Interest Only, 4.5%, 7/15/2018 "JI", Series 3414, Interest Only, 4.5%, 3/15/2022 "XS", Series 2470, Interest Only, 6.826%**, 2/15/2031 "LA", Series 1343, 8.0%, 8/15/2022 "PK", Series 1751, 8.0%, 9/15/2024 Federal National Mortgage Association: "21", Series 343, Interest Only, 4.0%, 9/1/2018 "CI", Series 2010-112, Interest Only, 4.0%, 12/25/2023 "EI", Series 2010-41, Interest Only, 4.0%, 3/25/2024 "BI", Series 2011-42, Interest Only, 4.0%, 8/25/2025 "AI", Series 2011-24, Interest Only, 4.5%, 8/25/2024 "27", Series 351, Interest Only, 5.0%, 4/1/2019 "2", Series 350, Interest Only, 5.5%, 3/1/2034 First Horizon Mortgage Pass-Through Trust, "1A17", Series 2003-7, Principal Only, Zero Coupon, 9/25/2033 Government National Mortgage Association: "DI", Series 2012-102, Interest Only, 2.5%, 8/20/2027 "CI", Series 2009-29, Interest Only, 4.5%, 4/20/2034 "IM", Series 2010-23, Interest Only, 4.5%, 2/20/2038 "YI", Series 2009-118, Interest Only, 4.5%, 5/20/2038 "NI", Series 2010-166, Interest Only, 4.5%, 4/20/2039 "IB", Series 2010-105, Interest Only, 4.5%, 1/16/2040 "PI", Series 2010-166, Interest Only, 5.0%, 4/16/2040 "IP", Series 2009-118, Interest Only, 6.5%, 12/16/2039 Lehman Mortgage Trust, "2A2", Series 2006-2, 5.75%, 4/25/2036 MASTR Asset Securitization Trust, "8A4", Series 2003-4, 4.75%, 5/25/2018 MLCC Mortgage Investors, Inc., "1A", Series 2004-1, 2.228%*, 12/25/2034 Residential Accredit Loans, Inc.: "NB4", Series 2003-QS19, 4.75%, 10/25/2033 "A6", Series 2002-QS19, 5.125%, 12/25/2032 Residential Asset Mortgage Products, Inc., "A4", Series 2004-SL4, 7.0%, 7/25/2032 Structured Agency Credit Risk Debt Notes, "M1", Series 2013-DN1, 3.579%*, 7/25/2023 Vericrest Opportunity Loan Transferee, "M1", Series 2012-NL3A, 144A, 5.0%, 11/25/2060 Washington Mutual Mortgage Pass-Through Certificates Trust: "A5", Series 2005-AR5, 2.403%*, 5/25/2035 "2A3", Series 2003-S6, 4.75%, 7/25/2018 Washington Mutual MSC Mortgage Pass-Through Certificates Trust, "3A1", Series 2003-MS2, 5.0%, 3/25/2018 Wells Fargo Mortgage Backed Securities Trust, "2A6", Series 2005-11, 5.5%, 11/25/2035 Total Collateralized Mortgage Obligations (Cost $12,456,251) Government & Agency Obligations 12.6% Other Government Related (d) 6.9% AK Transneft OJSC, 144A, 8.7%, 8/7/2018 Alfa Bank OJSC, 144A, 7.875%, 9/25/2017 Bank of Moscow, 144A, 6.699%, 3/11/2015 Bank of Moscow OJSC, 6.02%, 5/10/2017 Dexia Credit Local, 144A, 2.75%, 1/10/2014 Eksportfinans ASA, 3.0%, 11/17/2014 Gazprom OAO, 144A, 8.146%, 4/11/2018 National JSC Naftogaz of Ukraine, 9.5%, 9/30/2014 Novolipetsk Steel OJSC, 144A, 4.45%, 2/19/2018 Qatari Diar Finance Co., 144A, 3.5%, 7/21/2015 Rosneft Oil Co., 144A, 3.149%, 3/6/2017 Russian Agricultural Bank OJSC, 144A, 5.1%, 7/25/2018 Russian Railways, 5.739%, 4/3/2017 Sberbank of Russia, 144A, 4.95%, 2/7/2017 Severstal OAO, 144A, 4.45%, 3/19/2018 (b) Uralkali OJSC, 144A, 3.723%, 4/30/2018 (b) Vnesheconombank, 144A, 5.375%, 2/13/2017 VTB Bank OJSC, 144A, 6.875%, 5/29/2018 Sovereign Bonds 3.5% Banco Nacional de Desenvolvimento Economico e Social: 144A, 3.375%, 9/26/2016 144A, 6.5%, 6/10/2019 Hazine Mustesarligi Varlik Kiralama AS, 144A, 2.803%, 3/26/2018 Korea Housing Finance Corp., 144A, 4.125%, 12/15/2015 Mongolia Government International Bond, 144A, 4.125%, 1/5/2018 Perusahaan Penerbit SBSN, 144A, 4.0%, 11/21/2018 Republic of Belarus, REG S, 8.75%, 8/3/2015 Republic of Croatia, REG S, 144A, 6.25%, 4/27/2017 Republic of Hungary, 4.125%, 2/19/2018 Republic of Slovenia, 144A, 4.75%, 5/10/2018 Republic of South Africa, 6.875%, 5/27/2019 Ukraine Government, 144A, 6.875%, 9/23/2015 U.S. Government Sponsored Agency 0.1% Federal Home Loan Bank, 1.0%, 6/21/2017 U.S. Treasury Obligations 2.1% U.S. Treasury Bill, 0.035%***, 2/13/2014 (e) U.S. Treasury Notes: 0.25%, 2/15/2015 0.75%, 6/15/2014 0.75%, 3/31/2018 0.875%, 1/31/2017 Total Government & Agency Obligations (Cost $67,887,638) Loan Participations and Assignments 12.0% Senior Loans* Academy Ltd., Term Loan, 4.5%, 8/3/2018 Advantage Sales & Marketing, Inc., Second Lien Term Loan, 8.25%, 6/18/2018 Alkermes, Inc., Term Loan, 3.5%, 9/18/2019 American Petroleum Tankers LLC, Term Loan B, 4.75%, 10/2/2019 AMN Healthcare, Inc., Term Loan B, 3.75%, 4/5/2018 Aptalis Pharma, Inc., Term Loan B, 6.0%, 9/18/2020 Arris Group, Inc., Term Loan B, 3.5%, 4/17/2020 Asurion LLC, Term Loan B1, 4.5%, 5/24/2019 Attachmate Corp., First Lien Term Loan, 7.25%, 11/22/2017 AWAS Finance Luxembourg S.A.R.L., Term Loan B, 3.5%, 6/10/2016 Bombardier Recreational Products, Inc., Term Loan B, 4.0%, 1/30/2019 Buffalo Gulf Coast Terminals LLC, Term Loan, 5.25%, 10/31/2017 Calceus Acquisition, Inc., Term Loan, 5.0%, 1/31/2020 California Pizza Kitchen, Inc., Term Loan, 5.25%, 3/29/2018 Capital Automotive LP, Term Loan B, 4.0%, 4/10/2019 Chrysler Group LLC, Term Loan B, 4.25%, 5/24/2017 Clear Channel Communications, Inc., Term Loan B, 3.818%, 1/29/2016 Clearwater Seafoods LP, Term Loan B, 4.75%, 6/24/2019 ClientLogic Corp., Term Loan, 6.996%, 1/30/2017 Collective Brands Finance, Inc., Term Loan, 7.25%, 10/9/2019 Cooper Gay Swett & Crawford Ltd., First Lien Term Loan, 5.0%, 4/16/2020 CTI Foods Holding Co., LLC, First Lien Term Loan, 4.5%, 6/29/2020 Cumulus Media Holdings, Inc., First Lien Term Loan, 4.5%, 9/17/2018 Cunningham Lindsey U.S., Inc., First Lien Term Loan, 5.0%, 12/10/2019 Dell, Inc., Term Loan B, 4.5%, 4/30/2020 Digital Generation, Inc., Term Loan B, 7.25%, 7/26/2018 Drillships Financing Holding, Inc., Term Loan B1, 4.6%, 3/31/2021 Duff & Phelps Investment Management Co., Term Loan B, 4.5%, 4/23/2020 Earthbound Holdings III LLC, Term Loan B, 5.75%, 12/21/2016 EMI Music Publishing Ltd., Term Loan B, 4.25%, 6/29/2018 Entravision Communications Corp., Term Loan, 3.5%, 5/29/2020 Equipower Resources Holdings LLC, Term Loan C, 4.25%, 12/31/2019 Essential Power LLC, Term Loan B, 4.25%, 8/8/2019 Exopack LLC, Term Loan, 5.0%, 5/31/2017 Fairmount Minerals Ltd., Term Loan B2, 5.0%, 9/5/2019 Fairway Group Acquisition Co., Term Loan, 5.0%, 8/17/2018 Fieldwood Energy LLC, Second Lien Term Loan, 8.375%, 9/30/2020 First Data Corp., Term Loan B, 4.17%, 3/23/2018 Focus Brands, Inc., Term Loan, 4.25%, 2/21/2018 Generac Power Systems, Inc., Term Loan B, 3.5%, 5/29/2020 Genesys Telecom Holdings U.S., Inc., Term Loan B, 4.0%, 2/7/2020 Getty Images, Inc., Term Loan B, 4.75%, 10/18/2019 Grocery Outlet, Inc., Term Loan B1, 5.5%, 12/10/2018 Hub International Ltd., Term Loan B, 4.75%, 10/2/2020 Hudson's Bay Co., Term Loan B, 4.75%, 10/7/2020 Hyland Software, Inc., First Lien Term Loan, 5.5%, 10/25/2019 IMG Worldwide, Inc., Term Loan B, 5.5%, 6/16/2016 Ineos U.S. Finance LLC, 6 year Term Loan, 4.0%, 5/4/2018 iPayment, Inc., Term Loan B, 6.75%, 5/8/2017 Istar Financial, Inc., Term Loan, 4.5%, 10/16/2017 JBS U.S.A. Holdings, Inc., Term Loan, 3.75%, 9/18/2020 JC Penney Corp., Inc., First Lien Term Loan, 6.0%, 5/22/2018 La Frontera Generation LLC, Term Loan, 4.5%, 9/30/2020 Liberty Cablevision of Puerto Rico LLC, First Lien Term Loan B, 6.0%, 6/9/2017 LSP Madison Funding LLC, Term Loan, 5.5%, 6/28/2019 Luxlas Fund LP, Term Loan B, 4.5%, 8/14/2017 MacDermid, Inc., First Lien Term Loan, 4.0%, 6/8/2020 Media Holdco LP, Term Loan B, 7.25%, 7/24/2018 Mohegan Tribal Gaming Authority, Term Loan B, 9.0%, 3/31/2016 NEP/NCP Holdco, Inc., Term Loan, 4.75%, 1/22/2020 New HB Acquisition LLC, Term Loan, 6.75%, 4/9/2020 NGPL PipeCo LLC, Term Loan B, 6.75%, 9/15/2017 Nine Entertainment Group Ltd., Term Loan, 3.5%, 2/5/2020 Noranda Aluminum Acquisition Corp., Term Loan B, 5.75%, 2/28/2019 North American Breweries Holdings LLC, Term Loan B, 7.5%, 12/11/2018 Oberthur Technologies Holding SAS, Term Loan B, 5.75%, 9/23/2019 Ozburn-Hessey Holding Co., LLC, Term Loan, 6.75%, 5/23/2019 P2 Upstream Acquisition Co., First Lien Term Loan, 9.0%, 10/30/2020 Peabody Energy Corp., Term Loan B, 4.25%, 9/24/2020 Petco Animal Supplies, Inc., Term Loan, 4.0%, 11/24/2017 Pinnacle Foods Finance LLC, Term Loan G, 3.25%, 4/29/2020 PRV Aerospace LLC, Term Loan B, 6.5%, 5/9/2018 Quikrete Holdings, Inc., First Lien Term Loan, 4.0%, 9/25/2020 Reynolds Group Holdings, Inc., Term Loan, 4.75%, 9/28/2018 RP Crown Parent LLC, First Lien Term Loan, 6.75%, 12/21/2018 Sabre, Inc., Term Loan B2, 4.5%, 2/19/2019 Samson Investment Co., Second Lien Term Loan, 6.0%, 9/25/2018 Springer Science+Business Media Deutschland GmbH, Term Loan B2, 5.0%, 8/14/2020 Springleaf Financial Funding Co., Term Loan B2, 4.75%, 9/25/2019 Sprouts Farmers Markets Holdings LLC, Term Loan, 4.0%, 4/23/2020 Star West Generation LLC, Term Loan B, 4.25%, 3/13/2020 SurveyMonkey.com LLC, Term Loan B, 5.5%, 2/5/2019 Tallgrass Operations LLC, Term Loan, 5.25%, 11/13/2018 Tempur-Pedic International, Inc., Term Loan B, 3.5%, 3/18/2020 Terra-Gen Power LLC, Term Loan B, 6.5%, 6/22/2017 Toys 'R' Us-Delaware, Inc., Term Loan, 6.0%, 9/1/2016 TricorBraun, Inc., Term Loan B, 4.0%, 5/3/2018 TriNet Group, Inc., Term Loan B1, 4.0%, 8/12/2016 U.S. Airways Group, Inc., Term Loan B1, 4.25%, 5/23/2019 U.S. Finco LLC, First Lien Term Loan, 4.0%, 5/29/2020 U.S. Foods, Inc., Term Loan, 4.5%, 3/29/2019 U.S. Silica Co., Term Loan B, 4.0%, 7/17/2020 UPC Financing Partnership, Term Loan AH, 3.25%, 6/30/2021 Waste Industries U.S.A., Inc., Term Loan B, 4.0%, 3/17/2017 World Kitchen, Inc., Term Loan B, 5.5%, 3/4/2019 Zayo Group LLC, Term Loan B, 4.5%, 7/2/2019 Total Loan Participations and Assignments (Cost $64,359,664) Shares Value ($) Securities Lending Collateral 5.0% Daily Assets Fund Institutional, 0.08% (f) (g) (Cost $26,835,735) Cash Equivalents 9.0% Central Cash Management Fund, 0.06% (f) DWS Variable NAV Money Fund, 0.22% (f) Total Cash Equivalents (Cost $48,782,364) % of Net Assets Value ($) Total Investment Portfolio (Cost $557,303,731)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2013. ** These securities are shown at their current rate as of October 31, 2013. *** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $557,304,982. At October 31, 2013, net unrealized appreciation for all securities based on tax cost was $1,016,078. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,493,324 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,477,246. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at October 31, 2013 amounted to $25,958,779, which is 4.8% of net assets. (c) When-issued security. (d) Government-backed debt issued by financial companies or government sponsored enterprises. (e) At October 31, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust The Fund can invest in certain Senior Loan agreements that include the obligation to make additional loans in certain circumstances. The Fund reserves against such contingent obligations by segregating cash, liquid securities and liquid Senior Loans. At October 31, 2013, the Fund had an unfunded loan commitment of $500,018, which could be extended at the option of the borrower, pursuant to the following loan agreement: Borrower Unfunded Loan Commitment ($) Value ($) Unrealized Appreciation ($) Media General, Inc., Delayed Draw Term Loan B, 7/31/2020 Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2013, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 5 Year U.S. Treasury Note USD 12/31/2013 ) At October 31, 2013, open credit default swap contracts sold were as follows: Effective/ Expiration Dates Notional Amount ($) (h) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (i) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/22/2009 9/20/2014 1 % MetLife, Inc., 5.0%, 6/15/2015, A- ) (h) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (i) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. At October 31, 2013, open interest rate swap contracts were as follows: Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 4/14/2014 4/12/2016 2 Fixed — 0.57% Floating — LIBOR — 4/14/2014 4/12/2016 3 Fixed — 0.57% Floating — LIBOR ) 4/14/2014 4/12/2019 4 Fixed — 1.315% Floating — LIBOR 4/14/2014 4/12/2019 5 Fixed — 1.315% Floating — LIBOR ) Total unrealized appreciation Counterparties: 1 JPMorgan Chase Securities, Inc. 2 The Goldman Sachs & Co. 3 Barclays Bank PLC 4 Nomura International PLC 5 Citigroup, Inc. LIBOR: London Interbank Offered Rate Currency Abbreviations BRL Brazilian Real USD United States Dollar For information on the Fund's policy and additional disclosures regarding credit default swap contracts, interest rate swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (j) Corporate Bonds $
